Citation Nr: 1611282	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09 45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for herpes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H. (Custodian)

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to February 1989.  The appellant is the custodian and mother of the Veteran.  See Rating Decision, December 2009 (incompetency).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In July 2013, the Veteran and the appellant testified at a Travel Board hearing at the RO in Phoenix, Arizona before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In September 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims he incurred herpes in service, and has experienced herpes since service.  See Board Remand, September 2013.  In September 2013, the Board remanded this matter so that, among other things, the RO/AMC could obtain copies of any relevant outstanding hospitalization records from Paradise Valley Hospital dated around October 2003, and from Maryvale Hospital dated in November 2008.  Subsequently, in October 2013, the AMC requested the requisite Form 21-4142 authorizations, but no response was ever received.

In addition, the Board remanded the claim because all of the Veteran's service treatment records are missing from the claims file except for his enlistment examination report and report of medical history, and records of his medical board proceeding relating to asthma (associated with the Veteran's personnel records).  The Board directed in the remand that the RO perform further administrative attempts to obtain copies of the Veteran's service treatment records, and if still found to be unavailable, to prepare a formal finding of unavailability and to notify the appellant.  

Subsequently, in December 2013, the AMC made a PIES request for the records, and a reply was received that the records had been sent for scanning into the VBMS electronic claims file.  No additional records, however, were ever received into the Veteran's VBMS claims file, and no other attempts were made to secure the records or prepare a formal finding of unavailability and to notify the appellant that the records were found to be unavailable.  Therefore, this matter will be remanded so that the RO/AMC may make further attempts to obtain the Veteran's missing service treatment records, and if still unavailable, to prepare a formal finding of such and to notify the appellant of their unavailability.

Accordingly, the case is REMANDED for the following action:

1.  Make an additional attempt to obtain copies of any relevant outstanding hospitalization records from Paradise Valley Hospital dated around October 2003, and from Maryvale Hospital dated in November 2008.  

2.  Exhaust reasonable administrative attempts to obtain copies of the Veteran's service treatment records.

Note in this regard that in December 2013, the AMC made a PIES request for the records, and a reply was received that the records had been sent for scanning into the VBMS electronic claims file.  No additional records, however, were ever received into the Veteran's VBMS claims file.  

If after reasonable administrative attempts to obtain the records have been exhausted the records remain unavailable, notify the appellant of their unavailability, and prepare a formal finding of unavailability.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and her representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

